internal_revenue_service number release date index number --------------------------------------------------------- -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b01 plr-116931-18 date date legend --------------------------------------------------------- -------------- taxpayer a b ----------------------------------- c ------------------------------------------- d -------------------------------- e ---------------------------------------------------------- f ----------------------- g ------------------------------------------------- h -------- j -------- k l m n o p q r products ------------------------------------------------------------------------------------------------ -------------------------------- ----- ------------------------------------------------------------------------------------------------ --------- ------------------------------------------ ---------------------------------------------------- ------------------------- ------------------------------- date date date date date date date date ----------- -------------------- -------------------------- ---------------------------------------- -------------- ------------------- -------------------------- -------------------------- -------------------------- plr-116931-18 date ---------------------- dear --------------- this letter responds to your correspondence dated ---------------------- requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the safe_harbor election for success-based fees provided in sec_4 of revproc_2011_29 2011_18_irb_746 sec_4 requires a taxpayer on its original federal_income_tax return for the year of the election to allocate percent of its success-based fees to activities that do not facilitate the transaction at issue and percent to activities that do facilitate that transaction and attach a statement setting forth among other items that the taxpayer is making the election facts taxpayer is a limited_liability_company formed under the laws of a on date taxpayer employs an accrual_method of accounting and has a taxable_year ending on date since date taxpayer has been treated as a partnership for federal tax purposes and has filed its federal_income_tax returns on form_1065 throughout its short taxable_year ending on date taxpayer owned l percent of b c d and e all single member limited_liability companies also throughout the short taxable_year ending on date holding_company b c d and e were in the business of designing manufacturing and selling products during this time b c d and e were disregarded entities for federal_income_tax purposes and taxpayer reported their activities directly on its federal_income_tax return on date c engaged f to assist in the sale of taxpayer or its assets in exchange for f’s services f was entitled to a success-based_fee calculated as a flat fee plus a percentage of the value for which taxpayer was sold over a threshold_amount the success-based_fee was payable only upon the successful sale of taxpayer whether through a sale of taxpayer or its assets g emerged as a potential purchaser of taxpayer at that time g held no interest in taxpayer on date g acquired a controlling_interest in taxpayer through the direct and indirect acquisition of h percent of taxpayer’s equity interests the transaction pursuant to an agreement and plan of merger entered into by and among g taxpayer and certain other parties g acquired a direct j percent membership interest in taxpayer by purchasing membership interests from existing members g accomplished this by merging its subsidiary k a disregarded_entity into taxpayer with existing members of taxpayer receiving cash consideration in exchange for their interests as part of the transaction g acquired l percent of the stock of m m owned n percent of plr-116931-18 taxpayer immediately before and after the transaction thus g obtained h percent of taxpayer’s overall capital and profits interests pursuant to the transaction the transfer of all funds was settled at closing including the o owed to f the funds and expenses were paid_by taxpayer and ultimately reduced the sale proceeds paid to p and to the selling members because j percent of taxpayer’s capital and profits interest was transferred to g in the transaction on date taxpayer represents its existence terminated pursuant to sec_708 of the internal_revenue_code as a result taxpayer’s taxable_year ended on date pursuant to the merger agreement the sellers’ member representative sellers’ representative would file all tax returns required of taxpayer for periods on or before date sellers’ representative engaged q to prepare taxpayer’s tax_return for the short taxable_year ending on date the sellers’ representative provided taxpayer’s books_and_records to q however the sellers’ representative failed to include in the books_and_records or in any other documentation provided to q the success-based_fee paid to f on date q timely filed taxpayer’s federal_income_tax return for its taxable_year ending on date by the extended due_date but the return did not reflect the o success-based_fee m and the direct sellers received their final schedules k-1 from taxpayer on or around date r as m’s tax preparer reviewed m’s final schedule_k-1 on date and noted that the income reported was significantly higher than anticipated m then contacted taxpayer’s controller who ultimately determined on date that no portion of the o success-based_fee had been taken into account on taxpayer’s tax_return law sec_263 and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 112_sct_1039 117_led_226 397_us_572 90_sct_1302 25_led_577 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1 a - b plr-116931-18 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control plr-116931-18 iii iv v failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i ii is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year plr-116931-18 iii iv subsequent to the taxable_year in which the election should have been made would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year analysis taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information provided and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith taxpayer requests relief before the failure to make the regulatory election is discovered by the service and taxpayer reasonably relied on q to prepare its short_year return moreover taxpayer is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer did not affirmatively choose not to make the election after having been informed in all material respects of the required election and related tax consequences taxpayer is not using hindsight in requesting relief further based on the information provided and representations made by taxpayer granting an extension will not prejudice the interests of the government the taxpayer will not have a lower tax_liability in the aggregate for all taxable years to which the election applies than taxpayer would have had if the election had been timely made in addition the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before taxpayer’s receipt of the ruling granting an extension of time to make a late election conclusion based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met plr-116931-18 taxpayer is granted an extension of days from the date of this ruling to file an amended_return for its taxable_year ending on date reflecting percent of the o success-based_fee as an amount that does not facilitate the transaction and capitalizing the remaining percent of the success-based_fee as an amount that does facilitate the transaction taxpayer must also attach the mandatory statement to its return as required by section dollar_figure of revproc_2011_29 the mandatory statement must state that taxpayer is electing the safe_harbor for success-based fees identify the transaction and state the success-based_fee amounts that are deducted and capitalized the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely sean m dwyer senior technician reviewer branch income_tax accounting enclosure copy of letter
